Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 14, 2021

                                     No. 04-21-00181-CV

                                      Robert CORLEY,
                                         Appellant

                                              v.

                Timothy CORLEY, Jason Corley and Century Oaks Land LLC,
                                      Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI02547
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER

        Petitioner’s motion for leave to file final corrected petition for permissive appeal is
GRANTED to substitute the original petition. However, the deadlines run from the date the
original petition for permissive appeal was filed. A response to the petition for permissive
appeal may be filed on or before May 20, 2021. See TEX. R. APP. P. 28.3(f).




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court